STIPULATED ORDER OF DISMISSAL WITH PREJUDICE AND VACATING OPINION AND ORDER REGARDING PLAINTIFF’S AND DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT DATED SEPTEMBER 29,1997

ROSEN, District Judge.
Pursuant to the stipulation of the parties endorsed hereon:
IT IS HEREBY ORDERED that this action shall be and is hereby dismissed, with prejudice, and without costs or attorneys fees to any party; and
IT IS FURTHER HEREBY ORDERED that the Court’s Opinion and Order regarding Plaintiffs and Defendant’s Motions for Summary Judgment dated September 29, 1997 shall be and are hereby vacated.